Title: From Alexander Hamilton to Benjamin Lincoln, 18 February 1792
From: Hamilton, Alexander
To: Lincoln, Benjamin



Sir
Treasury DepartmentFebruary 18. 1792.

It appears from the abstract of unclaimed interest, rendered by the Commissioner of loans of your State, that you have a credit on his books for 337⁵⁰⁄₁₀₀ Dollars, being the amount of interest on 15,000, 6 per Cent and 15,000, 3 per Cent Stock, for the quarter ending the 31st of March 1791.
This Stock is supposed to have been purchased by you under the Act making provision for the reduction of the public debt; and as the interest is now payable at the Treasury it is proper, if the supposition be right, that a power be executed by you to the Trustees named in that act for the purpose of receiving it. The power ought to name the Trustees by their proper names, annexing their official additions, as they stand in the act. It will be well to let one be prepared by the District Attorney and to transmit it to this Office.
I am, with consideration,   Sir, Your Obed Servant.
Alexander Hamilton
Benjamin Lincoln Esqr.  Boston.
